Citation Nr: 0522289	
Decision Date: 08/16/05    Archive Date: 08/25/05

DOCKET NO.  03-28 432	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina



THE ISSUE

Entitlement to service connection for a heart disorder, to 
include cardiomegaly.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Cooper, Counsel




INTRODUCTION

The veteran served on active duty from February 1962 to 
February 1965.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina that, in pertinent part, denied 
service connection for cardiomegaly, claimed as a heart 
condition.  A Board videoconference hearing was requested and 
scheduled, but the veteran failed to report for such hearing.  

The Board remanded the case in May 2005 for further 
development, and the case was returned to the Board in June 
2005.  


FINDING OF FACT

There is no evidence of a clinical diagnosis associated with.  
No continuing heart disability, including cardiomegaly has 
been clinically established.  


CONCLUSION OF LAW

A heart condition, to include cardiomegaly was not incurred 
in or aggravated during active military service, no may 
cardiovascular disease be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 
5107 (West 2002); 38 C.F.R. § 3.102, 3.159, 3.303, 3.307, 
3.309, 3.326 (2004).  




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) was signed into law in 
November 2000 and is codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West. 2002). Regulations 
implementing the VCAA are codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2003). The liberalizing provisions 
of the VCAA and the implementing regulations are applicable 
to the present appeal.

The Act and the implementing regulations essentially 
eliminate the threshold requirement that a claimant submit 
evidence of a well-grounded claim; they provide instead that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim unless there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim. They also require VA to notify a claimant and the 
claimant's representative, if any, of any information, 
including any medical or lay evidence, not previously 
provided to VA that is necessary to substantiate the claim. 
As part of this notice, VA is to specifically inform the 
claimant and the representative, if any, of which portion, if 
any, of the necessary evidence must be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant. In addition, VA is required to notify 
the claimant to submit any pertinent evidence in his 
possession.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."Id. at 121.

With respect to the veteran's claim for service connection, 
the record reflects that through correspondence in May 2002 
and later in January 2004, the veteran was informed of the 
evidence and information necessary to substantiate his claim, 
the information required of him to enable VA to obtain 
evidence in support of his claim, the assistance that VA 
would provide to obtain evidence and information in support 
of his claim, and the evidence that he should submit if he 
did not desire VA to obtain such evidence on his behalf.  VA 
specifically informed the veteran that he should submit any 
pertinent evidence in his possession.

After notice was provided, the veteran was provided ample 
time to submit or identify pertinent evidence.  The Board is 
satisfied that VA has complied with the notification 
requirements of the VCAA and the implementing regulations and 
that any procedural errors in the timing of the notice and 
the RO's consideration of the claim were insignificant and 
non prejudicial to the veteran.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Pelegrini, supra; Bernard v. Brown, 
4 Vet. App. 384 (1993).  

The record also reflects that VA assisted the veteran by 
obtaining available service medical records and post-service 
treatment records. Neither the veteran nor his representative 
has identified any available, outstanding evidence that could 
be obtained to substantiate the claim.  The Board is also 
unaware of any such available evidence or information.  In 
this regard, it is noted that the veteran specifically noted 
in writing that he had no additional evidence to submit in 
connection with his claim for service connection for a heart 
condition, to include cardiomegaly.  

Accordingly, the Board will address the merits of the 
veteran's claim.  





Factual Background

A review of his service medical records reflects that a July 
1963 chest X-ray study reflected some elevation of the apex 
of the heart which could suggest right ventricular 
enlargement.  A cardiac series was suggested.  A November 
1963 service record noted a diagnosis of minimal cardiomegaly 
of undetermined etiology.  It was noted that the veteran was 
fit for duty.  A July 1964 chest X-ray study showed that the 
unusual cardiac configuration remained and was non-specific 
in character.  The study was unchanged from films conducted 
in 1963.  The veteran was seen in July 1964 complaining of 
pain in the left chest radiating down the upper inside of his 
arm.  It was noted that the veteran had a normal 
electrocardiogram and chest X-ray.  The diagnostic impression 
was musculoskeletal pain.  On service separation examination 
in February 1965, the veteran's heart was clinically normal.  
Chest X-ray study was normal.  

On June 2002 VA general medical examination, the veteran 
indicated that he was told that he had an enlarged heart.  
The veteran reported that he experienced severe fatigue; 
weakness; occasional night sweats; decreased vision; neck 
pain and chest pain which occurred almost everyday.  
Palpitations, heart fluttering, and claudication occurred 
after walking about a mile.  He also reported frequent 
heartburn, indigestion, frequent diarrhea and joint pain.  On 
physical examination, the veteran's blood pressure reading 
was 120/88.  Examination of his cardiovascular system 
reflected that he was tachycardic without murmurs, gallops or 
rubs.  No heaves were noted.  No carotid bruits were noted.  
His lungs were clear to auscultation, bilaterally.  The 
diagnostic assessment included chest pain; decreased vision; 
chronic fatigue; and arthritis.  The description of his chest 
pain and the frequency of it was concerning for that of 
cardiac origin.  He had not been evaluated by a physician for 
his symptoms and had no stress test in the past.  

On VA examination in August 2002, the veteran related his 
history of an enlarged heart finding in 1963 during active 
service.  It was noted that he received a cardiac work-up 
with catheterization which reported that everything was 
normal.  All of the heart chambers were normal.  The veteran 
indicated that he had not seen a medical doctor since his 
discharge from active duty.  He was not taking any 
medication.  He said that he was able to walk 1 to 2 miles 
without any problem.  He stated that he sometimes felt dizzy.  
On physical examination, his blood pressure was 120/80.  His 
pulse was 80.  Examination of the lungs revealed that the 
they were clear with vesicular breath sounds, no crepitation 
or rhonchi.  On examination of the heart, it was noted that 
S1 and S2 were audible with no murmurs.  All peripheral 
pulses were present with no jugular venous distention (JVD) 
or edema.  A chest X-ray study revealed some increased 
markings along the bronchovascular outflow tracts which would 
be compatible with chronic bronchial inflammation.  No 
consolidation or pulmonary mass was shown.  The heart and 
mediastinum appeared normal for his age.  

A December 2002 VA history and physical examination report 
notes that the veteran had not seen a doctor in many years 
and took no medication on a regular basis.  The veteran 
denied chest pain, palpitation, paroxysmal nocturnal dyspnea 
(PND) or orthopnea.  Physical examination of the heart 
reflected S1, S2, with no murmur.  Extremities showed no 
edema or cyanosis.  

An August 2003 VA medical report notes that the veteran was 
seen for a follow-up examination.  He had no complaints.  The 
veteran denied chest pain or shortness of breath.  Physical 
examination of his heart revealed that it was not enlarged by 
percussion.  No murmur or gallops were shown.  

On VA examination in April 2004, the veteran indicated that 
he had a cardiac cauterization in 1963 due to cardiomegaly 
detected on chest X-ray study.  It was noted that apparently 
the heart catheterization was normal.  The veteran reported 
non-exertion related chest pain but was on no medications for 
his heart.  A echocardiogram showed an ejection fraction of 
65 percent.  On physical examination, his lungs were clear.  
His heart had a regular rhythm without murmur or gallop.  The 
diagnose were alcohol abuse and anemia.  




Legal Analysis

Service connection is granted for disability resulting from 
disease or injury incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. 
Service connection is not granted for disease incurred or 
injury sustained in service, but for disability resulting 
from disease or injury in service.  Brammer v. Derwinski, 3 
Vet. App. 223 (1992).  

There are certain disorders which may be presumed to have 
been incurred in service if they are manifested to a 
compensable degree within 1 year after qualifying service.  
Cardiovascular renal disease is such a disorder.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1131; 38 C.F.R. §§ 3.307, 3.309.

To establish service connection, there must be evidence of a 
current disability, and an etiologic relationship between a 
current disability and events in service or an injury or 
disease incurred in service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992).  

The requisite link between a current disability and military 
service may be established, in the absence of medical 
evidence that does so, by medical evidence that the veteran 
incurred a chronic disorder in service and currently has the 
same chronic disorder, or by medical evidence that links a 
current disability to symptoms that began in service and 
continued to the present.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997); 38 C.F.R. § 3.303(b).

In this case, it is noted that there was finding of 
cardiomegaly during active service, there was no evidence at 
that time or currently of a chronic disability associated 
with such findings.  At that time such findings were revealed 
in 1963, it was determined that the veteran was fit for 
return to duty.  Moreover, on service separation examination 
no abnormalities of the heart or lungs were reported.  A 
chest X-ray conducted in connection with his separation 
examination was normal.  VA medical records, including VA 
examinations conducted in 2002 and 2004 do not reflect a 
clinical diagnosis associated with a chronic heart 
abnormality, including cardiomegaly.  Simply put, the 
veteran's claim is not supported by a clinical diagnosis, and 
without a current disability to which his claims can be 
attributed; there is no basis to grant service connection.  
The isolated findings in service, without a diagnosed or 
identifiable underlying condition and without current, 
chronic clinical findings related to such do not constitute a 
disability for which service connection may be granted.  The 
Court has held that Congress specifically limited entitlement 
to service connected benefits to cases where there is a 
current disability.  "In the absence of proof of a present 
disability, there can be no valid claim."  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  

Keeping in mind the requirements to establish service 
connection, the Board finds that the claim must be denied.  
The application of 38 C.F.R. § 3.303 has an explicit 
condition that the veteran must have a current disability.  
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) 
(establishing service connection requires finding a 
relationship between a current disability and events in 
service or an injury or disease incurred there).  In this 
case no heat disability is currently shown.  Apparently any 
cardiomegaly in service was a variant of normal as testing 
then and now has not revealed cardiovascular impairment.  
Complaints of chest pain have been noted, but are not shown 
to be manifestations of any cardiovascular disorder.

Accordingly, because the claim of service connection for a 
heart condition, to include cardiomegaly does not meet the 
minimum statutory requirement (i.e., a current disability) it 
is legally insufficient under 38 C.P.R. § 3.303 and must be 
denied.  Rabideau.  


ORDER

Entitlement to service connection for a heart disorder, to 
include cardiomegaly is denied.  


	                        
____________________________________________
	MICHAEL D. LYON
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


